Remarks
Claims 1-14 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicant alleges “Palanisamy fails to anticipate the claims, since it fails to teach all claim limitations.  For example, it does not teach a method comprising, inter alia, 5 limitations of claim 1.  Applicant then cites the specification, the previous office action, and alleges “FIGs. 6-7 illustrate some of what the cited paragraphs describe.  They describe creating secondary tokens from a primary token.  FIG. 7 describes a provisioning process and there is clearly no ‘resource provider computer’ shown in FIG. 7 and there is no notification of a ‘second user’ that a token is stored at the resource provider computer.”  To the contrary, the payment processor server computer, for example, corresponds to the claimed resource provider computer.  Furthermore, no notification is given to any second user.  To the contrary, claim 1, for example, states that a notification is provided “to a communication device of a second user”.  However, this could be the same device that the first user is using (e.g., a PoS device that is owned by a merchant and used by the consumer) or in a variety of other interpretations discussed in the rejection below.  As to the rest of this subject matter, these 5 limitations are met by Palanisamy’s disclosure of transmitting a token to another computer, such as digital wallet provider, merchant, or the like, as examples, where the token gets to a user device (e.g., communication device or merchant), and an authorization request is provided from that device at some point, for example.  

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.  
The Information Disclosure Statement filed 6/13/2019 contains an unusually large number of references therein.  
Applicant is required to provide, for each individual reference, information regarding how the reference is relevant to the instant application.  
Applicant is also required to provide a list of the 10 most relevant (most relevant to the instant application’s invention to which the claims are directed) pieces of prior art provided on this IDS, since it would take many hours to properly review all references therein.  

Claim Interpretation
The claims include subject matter that has no patentable weight.  For example, claim 9 defines subject matter outside the scope of the claimed processing server computer, including, for example, “in response to a user interaction of a first user”.  Claim 1 includes similar issues and other claims may include additional similar issues.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanisamy (U.S. Patent Application Publication 2015/0199679).
Regarding Claim 9,
Palanisamy discloses a system comprising:
A processing server computer comprising (Exemplary Citations: for example, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-101, 119-123, and associated figures; as below, for example):
A hardware processor (Exemplary Citations: for example, Paragraphs 119-123 and associated figures, as well as all below citations that define what the processor may perform, for example); and
A non-transitory computer readable medium coupled to the hardware processor, the non-transitory computer readable medium comprising code, executable by the hardware processor, to implement a method comprising (Exemplary Citations: for example, Paragraphs 119-123 and associated figures, as well as all below citations that define what the code may perform, for example):
Receiving a token request message in response to a user interaction of a first user (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-101, and associated figures; request for token, first token, second token, etc., as examples);
Obtaining a token in response to receiving the token request message (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-101, and associated figures; getting token, first token, second token, etc., for example);
Transmitting, by the processing server computer, the token to a resource provider computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; transmit token to another computer, such as digital wallet provider, merchant, or the like, as examples);
Receiving, by the processing server computer, an authorization request message comprising the token (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; receiving authorization request including token, for example);
Initiating detokenizing the token to a real credential (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; de-tokenize second token or first token or initiate de-tokenizing of such on another device, for example); and
Transmitting a modified authorization request including the real credential to an authorizing entity computer for authorization (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; transmitting the first token or PAN, as examples, to the issuer or to another device, such as communication device or the like, for example.  Also see Figure 9 and associated written description, for example, which show that all communications from the consumer go through the communication device, access device, merchant device, acquirer device and onto the payment processor and issuer and vice-versa.  Therefore, the authorizing entity computer may be any of the devices in the line); and
The resource provider computer, wherein the resource provider computer is programmed to store the token, provide a notification to a communication device of a second user, receives a response to the notification, and transmit the authorization request message comprising the token to the processing server computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; another computer, such as digital wallet provider, merchant, or the like, as examples, where the token gets to a user device (e.g., communication device or merchant), and an authorization request is provided from that device at some point, for example);
Wherein the first user and the second user are different (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 34, 51-58, 60-68, 74-87, 91-117, and associated figures; this could be a device, such as a PoS device, merchant device, or the like, for example.  The different users could also be a human user, operating system, manufacturer, application, network interface, or the like, all of which may be considered users and wherein the above described device is a device “of a second user”, for example).  
Regarding Claim 1,
Claim 1 is a method claim that corresponds to computer claim 9 and is rejected for the same reasons.  
Regarding Claim 10,
Palanisamy discloses that the authorization request message is received by the processing server computer from the resource provider computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; received from communication device, merchant, or the like, as examples.  Also see Figure 9 and associated written description, for example, which show that all communications from the consumer go through the communication device, access device, merchant device, acquirer device and onto the payment processor and issuer.  Any of the in-the-middle devices could be considered the resource provider computer).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to computer claim 10 and is rejected for the same reasons.  
Regarding Claim 11,
Palanisamy discloses that the resource provider computer allows access to secure data or a secure location (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; each of the above devices allows access to other devices, an authorized transaction, or the like, thereby providing access to secure data and/or secure locations, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to computer claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Palanisamy discloses that obtaining the token comprises requesting, by the processing server computer, the token from a token service computer, and receiving, by the processing server computer, the token (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description, requesting token from issuer or any other device (e.g., in an authorization message, for example), for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to computer claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Palanisamy discloses that the token request message is received from the authorizing entity computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; token request is from one of the devices in the line (e.g., all communications from the consumer go through the communication device, access device, merchant device, acquirer device and onto the payment processor and issuer), and/or issuer sending first token which requests second token to be generated, for example).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to computer claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Palanisamy discloses that the token request message comprises an identifier for the communication device (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; any identifier associated with the communication device, such as credentials, IP address, email address, PAN, or the like, as examples).  
Regarding Claim 2,
Palanisamy discloses that the token is an access token and wherein the method further comprises (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; token allows access to something, for example):
Receiving an authorization response message from the authorizing entity computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; response, for example).  
Regarding Claim 7,
Palanisamy discloses that the token request message comprises an identifier for the communication device (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description).  
Regarding Claim 8,
Palanisamy discloses obtaining, by the processing server computer, a token cryptogram in response to receiving the token request message (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; encrypted token, for example); and
Transmitting the token cryptogram to the resource provider computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; providing the encrypted token to the device(s) mentioned above, for example).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432